Pee Curiam
Upon appeal to the common pleas court from a 130-day suspension of a motor vehicle operator’s license under 75 Pa. C. ,S. §1539, based upon an accumulation of thirteen points as of the 1977 date of last violation, the court below sustained the appeal by concluding that a three-point credit under 75 Pa. C. S. §1537(a) for the violation-free year of 1978 had intervened to reduce the point total below the eleven-point suspension threshold before the final seven points were assigned to 1977 pursuant to convictions which did not occur until 1979. However, the common pleas court apparently did not have the benefit of our recent decisions which have made clear that an operator is not entitled to after-earned credits where there is an accumulation of eleven or more points with reference to the violation dates, which set the determinative time frame regardless of the subsequent confirmatory conviction dates. Department of Transportation, Bureau of Traffic Safety v. Trimmer, 57 Pa. Commonwealth Ct. 388, 426 A.2d 234 (1981); Shuman v. Commonwealth, 54 Pa. Commonwealth Ct. 30, 419 A.2d 810 (1980). The present statute, as we have read it, does not permit a motorist to avoid a point-accumulation suspension as a result of delay between violation dates and conviction dates. The decision must be reversed.
*120Order
Now, January 18, 1982, the order of the Court of Common Pleas of Delaware County, dated November 26,1979, is reversed, and the Bureau of Traffic Safety is authorized to reinstate the suspension of the motor vehicle operator’s license of Dennis Prank Buono in accordance with the bureau’s determinations.
This decision was reached prior to the expiration of the term of office of Judge Palladino